Citation Nr: 0629641	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  97-02 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than January 17, 
1991, for the grant of service connection for a pulmonary 
disorder, based upon clear and unmistakable error in a 
September 29, 1979, RO decision.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 15, 1973, to 
November 27, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an effective date earlier than January 
17, 1991, for the grant of service connection for a pulmonary 
disorder based upon clear and unmistakable error (CUE) in a 
September 29, 1979, rating decision.  By a September 1998 
decision, the Board found that there was no CUE in the 
September 1979 rating decision, and denied the veteran's 
claim.  In February 1999, the Board denied the veteran's 
Motion for Reconsideration of the September 1998 decision.  
See 38 C.F.R. § 20.1000 (2001).

The veteran appealed the September 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
On October 10, 2000, the Court affirmed the September 1998 
Board decision.  Judgment was entered on November 1, 2000.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-175 (2000) (codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002 & Supp. 2005)) 
became effective.  The VCAA substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  

By Order dated on November 15, 2000, the Court recalled its 
November 1, 2000 judgment on the basis that the VCAA may 
affect the disposition of this case.  In an August 14, 2001, 
Order, the Court vacated the September 1998 Board decision 
and remanded the case to the Board in order to afford the 
Board the opportunity to apply the VCAA and all other 
applicable laws and regulations to the appellant's case.  
While the case was pending before the Board, the Court held, 
in Livesay v. Principi, 15 Vet. App. 165 (2001), that the 
VCAA does not apply to CUE claims.

By a September 2002 decision, the Board denied the veteran's 
claim for an effective date earlier than January 17, 1991, 
for the grant of service connection for a pulmonary disorder.  
The veteran appealed the decision to the Court.  In a 
Memorandum Decision dated in July 2005, the Court vacated the 
September 2002 Board decision, and remanded the claim to the 
Board for further adjudication.  Judgment was entered on 
August 4, 2005.  The Board again remanded the claim for 
additional development in January 2006.  The claim is now 
before the Board for appellate review.


FINDINGS OF FACT

1.  In a September 29, 1979, rating decision, the RO denied 
service connection for congested lungs.  The veteran received 
notice of this denial in 1982, after he was released from 
prison.  The veteran did not appeal the rating decision 
within one year of receiving notification of the decision.

2.  The veteran's application to reopen his claim for service 
connection for a pulmonary disorder was received by the RO on 
January 17, 1991.  Service connection for a pulmonary 
disorder was subsequently granted, effective January 17, 
1991.

3.  The September 29, 1979, rating decision was consistent 
with the evidence then of record and consistent with the law 
and regulations in effect at that time.


CONCLUSIONS OF LAW

1.  The September 1979 rating decision, which denied the 
appellant's claim for service connection for a pulmonary 
disorder, is not clearly and unmistakably erroneous, and is 
final.  38 U.S.C.A. § 7105(c) (West 2002) (formerly 
38 U.S.C.A. § 4005); 38 C.F.R. § 3.105(a) (2005).

2.  The criteria for an effective date prior to January 17, 
1991, for the award of service connection for a pulmonary 
disorder, have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2005).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2005).  Norris v. West, 12 Vet. 
App. 413, 421 (1999).

The veteran filed his initial claim for service connection 
for a pulmonary disorder in August 1979, more than one year 
after his separation from active service in November 1973.  
This claim was denied by a September 1979 rating decision.  
The veteran has set forth numerous arguments against a 
finding that the September 1979 rating decision was final.  
The Board, however, finds that the decision was final.  The 
Board will address the veteran's various arguments regarding 
the finality of the September 1979 decision in turn.

First, the veteran argues that VA breached its duty to assist 
the veteran in developing evidence necessary to substantiate 
his August 1979 claim, and that under Hayre v. West, this 
breach vitiated the finality of the September 1979 rating 
decision.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
(stating that "[i]n cases of grave procedural error...RO or 
Board decisions are not final for purposes of direct 
appeal").  The U.S. Court of Appeals for the Federal Circuit, 
however, has made clear that demonstrating "grave procedural 
error" is no longer a viable method for overcoming the 
finality of a previous VA decision.  See Cook v. Principi, 
318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc), cert denied, 
539 U.S. 926 (2003) (overruling Hayre to the extent that it 
created an additional exception to the rule of finality 
applicable to VA decisions by reason of "grave procedural 
error").  Accordingly, the veteran's arguments regarding 
nonfinality under Hayre must be rejected.

Secondly, the veteran argues that the notice of the 1979 
rating decision was incorrect and inconsistent with VA 
regulations and law, vitiating the finality of the 1979 
decision.  Specifically, the veteran argues that the notice 
was not sent to the correct mailing address, and that he thus 
did not receive that notice until he was released from prison 
in 1982 (three years later), and that he was not informed of 
the evidence he needed to submit, of the correct reasons for 
the denial, and of his appellate and procedural rights.  

Before February 1990, the RO was not required by statute to 
provide claimants notice of the reasons for its decisions.  
See 38 U.S.C.A. § 5104; Dolan v. Brown, 9 Vet. App. 358, 362 
(1996).  However, the applicable regulation in effect at the 
time of the September 1979 RO decision provided:

The claimant will be notified of any decision 
affecting the payment of benefits or granting 
relief.  Notice will include the reason for the 
decision and the date it will be effectuated as 
well as the right to a hearing subject to 
paragraph (c) of this section.  The notification 
will also advise the claimant of his right to 
initiate an appeal by filing [an NOD] which will 
entitle him to a Statement of the Case for his 
assistance in perfecting his appeal.  Further, 
the notice will advise him of the periods in 
which an appeal must be initiated and perfected.

38 C.F.R. § 3.103(e) (1979).  A federal agency must follow 
its own regulations as long as they are in force.  See 
Vitarelli v. Seaton, 359 U.S. 535, 539-40 (1959); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1991) (Board not free to 
ignore regulation adopted by VA); see also Snyder v. 
Principi, 15 Vet. App. 285, 291 (2001).  Accordingly, the RO 
in 1979 was required to provide to claimants adequate notice 
of its decisions, and an RO decision was not final until a 
claimant received such notice.  See Best v. Brown, 10 Vet. 
App. 322 (1997).

In this case, the record contains a copy of an October 1979 
notification letter regarding the September 1979 RO decision.  
Even assuming that the mailing of that notice was defective 
based on differences between the addresses provided by the 
veteran in his original application for VA benefits and the 
address used by the RO in mailing the October 1979 
notification letter, the veteran has acknowledged that in 
1982 he did receive a copy of that notice letter.  
Consequently, his 1982 receipt of the notice of the September 
1979 decision cured any defect in the mailing of that notice.  
See Clark v. Principi, 15 Vet. App. 61, 63 (2001); Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992); see also, Hauck v. 
Brown, 6 Vet. App. 518, 519 (1994) (per curiam) (holding that 
where appellant did not receive notice of denial prior to 
September 1988 letter, the one-year period within which to 
file an NOD did not begin to run until, at earliest, the date 
of the September 1988 letter).

With regard to the alleged deficiency of the notice, the 
Board acknowledges that the October 1979 letter incorrectly 
stated that the veteran's claim was denied on the basis that 
his service medical records were negative for treatment for a 
lung condition, when the claim was in fact denied on the 
basis that no chronic lung condition was shown in service.  
While inadequate notice of a decision under 38 C.F.R. 
§ 3.103(e) is an error of procedural due process that keeps 
the matter pending until proper notice of the decision is 
given to the claimant, in this case, the notice was 
inaccurate rather than inadequate, and the matter is thus not 
pending, but final.  The veteran was notified of the denial 
of his claim.  The fact that he was given the incorrect 
reasons for the denial does not change the fact that he was 
notified of the denial of his claim, and does not render the 
notice inadequate.  The veteran was notified of his appellate 
and procedural rights.  Thus, the veteran was advised of his 
right to appeal the decision if he did not agree with the 
disposition.  While the veteran asserts that he did not 
appeal the decision due to the fact that he was given the 
incorrect reasons for the denial, the Board does not find 
this argument to be persuasive.  Where the veteran disagrees 
with the disposition of his claim, for whatever reason, the 
appropriate remedy is to first file a notice of disagreement 
(NOD) and then to appeal the decision.  The veteran in this 
case did not file an NOD or appeal the decision.  Because he 
was advised of the denial of his claim and of his procedural 
and appellate rights, the Board finds that the October 1979 
notification was adequate and that the inaccuracy in the 
October 1979 notification letter does not vitiate the 
finality of the decision.  Finally, because the veteran did 
not appeal the decision within one year of receiving 
notification of the denial of his claim, the decision became 
final one year after his receipt of the notification, unless 
the decision is found to be based on CUE.

An RO decision that has become final generally may not be 
reversed or amended in the absence of CUE.  See 38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105a; see also 38 U.S.C.A. §§ 5108, 
7105(c).  Where CUE is found in a prior rating decision, the 
prior decision will be reversed or revised.  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decisions which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision.  38 C.F.R. § 3.105(a).

There is a three-prong test for determining whether a prior 
determination involves CUE:  1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; 2) the error must be undebatable and of the sort 
which, had it not been made, would manifestly have changed 
the outcome at the time it was made; and 3) a determination 
that there was clear and unmistakable error must be based 
upon the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Russell v. Principi, 3 Vet. App. 40, 43-44 
(1993).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The basic provisions of the law on service connection are the 
same today as they were at the time of the RO's September 
1979 denial.  Service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 
(formerly 38 U.S.C.A. § 310).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the disorder noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing a 
continuity of symptomatology after discharge from service is 
required to support the claim.  38 C.F.R. § 3.303(b) (1979).

Where the reasonable probability of a valid claim is 
indicated in any claim for disability compensation or pension 
whether as an original, a reopened claim, or a claim for an 
increase, a VA examination will be authorized.  38 C.F.R. 
§ 3.326 (1979).

The statutory duty to assist was enacted in 1988 as 
38 U.S.C.A. § 3007(a) by the Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 103(a), 102 Stat. 4105, 4106 (1988), 
("[Secretary] shall assist such a claimant [one who has 
submitted a well-grounded claim] in developing the facts 
pertinent to the claim").  However, that enactment merely 
codified the regulatory obligation in 38 C.F.R. § 3.103(a) 
that had existed since 1972 and that had provided that "it 
is the obligation of VA to assist a claimant in developing 
the facts pertinent to his [or her] claim."

The veteran asserts that his original claim, filed in August 
1979, was a well-grounded claim for residuals of 
bronchopneumonia under the statutes and regulations in effect 
at that time and that the RO decision denying him service 
connection for lung congestion constituted CUE.  He contends:  
1) that VA failed to assist him in obtaining post-service 
medical records to substantiate his claim, 2) that the RO did 
not properly apply pertinent regulations or give proper 
weight to his evidence in evaluating his claim, and 3) that 
VA failed to arrange for an examination pursuant to 38 C.F.R. 
§ 3.326.  He argues that these failures amounted to a breach 
of the duty to assist, and consequently amount to CUE. 

First, any failure by the RO to obtain post-service medical 
records and an alleged failure to provide a medical 
examination cannot form the basis for a CUE claim.  A breach 
of the duty to assist creates only an incomplete record, not 
an incorrect record, and a breach of the duty to assist can 
therefore not be the basis for a CUE claim.  See Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994); cf. Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) (VA's breach of the duty to assist 
by failing to obtain pertinent service medical records 
specifically requested by the appellant amounted to grave 
procedural error, rendering the decision nonfinal).  
Additionally, the VCAA is not applicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001).

Second, a claim that a previous RO adjudication improperly 
weighed and evaluated the evidence is not the type of error 
that rises to the level of clearly and unmistakably 
erroneous.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
Likewise, contentions of broad allegations of failure to 
follow the appropriate regulations, and other nonspecific 
claims of error are not a basis upon which CUE may be 
established.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  

The veteran's application for benefits, received in August 
1979, indicated that the first post-service treatment for 
lung congestion was on March 30, 1979, more than five years 
following his separation from service.  His service medical 
records show that he was treated for pneumonia.  The last 
entry in his service medical records, dated in November 23, 
1973, showed that the veteran felt fine.  A chest X-ray taken 
at that time revealed marked clearing.  The assessment was 
resolving pneumonia.  The veteran was returned to full duty.  
The RO reviewed these records in conjunction with the 
veteran's application for compensation benefits, and 
determined that a chronic disease or disorder referable to 
the respiratory system was not shown.  This decision was 
consistent with the evidence then of record and the laws and 
regulations in effect at that time.  Thus, CUE is not found 
on this basis.  

The numerous regulations and paragraphs of M 21-1 cited by 
the veteran in support of his claim also do not provide a 
basis for establishing the presence of CUE in the September 
1979 decision.  Several of these regulations pertain to the 
duty to assist, a breach of which, as has been discussed 
above, cannot form the basis for CUE.  Similarly, the 
veteran's argument that the RO failed to properly apply the 
doctrine of reasonable doubt does not provide a basis for CUE 
in the 1979 decision.  In view of the standard that the error 
committed must be undebatable and about which reasonable 
minds cannot differ, allegations regarding any failure to 
fully consider the reasonable doubt rule of 38 C.F.R. § 3.102 
are not applicable in a claim of CUE.  

The veteran has also specifically alleged that the RO 
misapplied 38 C.F.R. § 3.304(b) as to the issue of the 
presumption of soundness on entry into active duty and 
38 C.F.R. § 3.310 as it relates to service connection on a 
secondary basis.  In this regard, the Board finds no 
indication that 38 C.F.R. § 3.304(b) was a factor in the RO's 
determination regarding chronicity of a respiratory disorder.  
Additionally, service connection was not in effect for any 
disability at the time of the September 1979 rating decision.  
Thus, the veteran's contention that the September 1979 
decision was based upon CUE fails on this basis also.

Finally, the veteran argues that the September 1979 decision 
was clearly and unmistakably erroneous because it was not 
made by a legally constituted rating board, as the decision 
was signed by only one person.  The VA adjudication manual 
provided for a rating decision without referral to the Rating 
Board when the service medical records do not support the 
claimed disability, and the claimed disability was not shown 
at discharge.  See M21-1, p. 22.02, Change 182, October 18, 
1977.  In this case, the adjudicator found that no chronic 
lung condition was shown in service.  Thus, the fact that the 
decision was signed by only one person does not in this case 
constitute CUE.

After reviewing the record, the Board finds that the evidence 
on file at the time of the September 1979 rating decision 
adequately supported the decision and that the decision was 
consistent with the laws and regulations in effect at that 
time.  Accordingly, the Board finds that the September 1979 
rating decision was not based upon CUE.

Having determined that the September 1979 rating decision is 
final and does not contain CUE, the next relevant question is 
whether January 17, 1991, the effective date of service 
connection for the veteran's pulmonary disorder, is 
appropriate.  The veteran filed his application to reopen his 
previously denied claim for service connection for a 
pulmonary disorder in January 1991, and the claim was 
reopened by a September 1996 rating decision.  The proper 
effective date for an award based on a claim to reopen can be 
no earlier than the date on which the claim was received.  
Where the award is based on a claim to reopen, only revision 
based upon CUE may result in the assignment of an earlier 
effective date for the appellant's award.  Rudd v. Nicholson, 
No. 02-0300 (U.S. Vet. App. Aug. 18, 2006).  In this case, 
however, it has been determined that there was no CUE in the 
September 1979 rating decision.  Thus, the proper effective 
date of the award of benefits is January 17, 1991, the date 
the application to reopen the previously denied claim was 
received.  38 C.F.R. § 3.400(r).

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002 and March 2006; 
a rating decision in September 1996; a statement of the case 
in November 1996; and supplemental statements of the case in 
March 1997 and January 1998.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

An effective date earlier than January 17, 1991, for the 
award of service connection for a pulmonary disorder is 
denied and the claim that the September 29, 1979, RO decision 
contained CUE is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


